Citation Nr: 1032176	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for PTSD and assigned a 10 
percent evaluation for that disability, effective April 7, 2009-
the date the Veteran filed his claim for service connection.  The 
Board notes that in a subsequent March 2010 rating decision, the 
Veteran was awarded a 30 percent evaluation for his PTSD, dating 
back to April 7, 2009.

The Board acknowledges that a claim of entitlement to total 
disability based on individual unemployability (TDIU) may be 
construed as a component of an increased rating appeal, where 
raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Here, however, the Veteran was denied entitlement to TDIU in a 
June 2010 rating decision.  The Veteran has not appealed this 
decision.  As such, the Board finds that the issue of entitlement 
to a total disability rating for compensation on the basis of 
individual unemployability is not before the Board in conjunction 
with the present claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD symptomology includes anxiety, depression, 
irritability, impaired sleep, impaired social and occupational 
functioning, flashbacks, intrusive thoughts, increased startle 
response, hypervigilance and a restricted affect.  The record 
does not show circumstantial, circumlocutory or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of memory due to PTSD, 
impaired judgment or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the appeal arises from the initial award of service 
connection for PTSD.  In this regard, Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

With respect to the VA's duty to assist, the record also reflects 
that VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the VA treatment records and examination 
reports.  There is no indication that any pertinent evidence is 
outstanding, nor has the Veteran so contended.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations include: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Again, throughout the appeal, the Veteran is assigned a 30 
percent evaluation for his PTSD.  He contends that he is entitled 
to a higher initial disability rating.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating 
Formula for Mental Disorders, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is 
the Global Assessment of Functioning (GAF) score, which is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)).  A GAF score of 51 to 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

Based on a review of the evidence of record, the Board finds that 
an initial evaluation in excess of 30 percent for service-
connected PTSD is not warranted.  
The evidence supporting this conclusion includes an April 2008 VA 
medical center mental health risk assessment screening report, 
which noted that the Veteran's affect was appropriate, that he 
interacted appropriately with his wife, and that his insight and 
judgment were fair.  He denied suicidal and homicidal ideation, 
plan, or intent.  He had good reality testing and no thought 
disorder was detected.  He denied auditory hallucinations.  Past 
and recent memory testing yielded good results and the Veteran 
was fully oriented.

A January 2009 VA medical center mental health note reported that 
the Veteran was calm and had an appropriate affect.  The 
Veteran's treating psychologist also noted that he demonstrated 
good judgment and insight and had grossly intact cognitive 
functioning.  It was noted that the Veteran related well with his 
wife and showed no suicidal ideation or intent.  

A March 2009 mental health treatment note stated that the Veteran 
became tense secondary to loud noises for Fourth of July 
celebrations.  The Veteran stated that he had been irritable for 
a long time which affected his relationship with his wife.  The 
Veteran was calm with an appropriate affect, good judgment and 
insight and grossly intact cognitive functioning.  There was no 
evidence of suicidal ideation or intent.

The Veteran was afforded a VA examination in July 2009.  The 
examiner noted that the Veteran had been married for fifty-five 
years.  He had a good relationship with his wife and kids and 
socialized with his immediate family.  The Veteran reported 
symptoms such as flashbacks, an exaggerated startle response, 
avoidance of war-related movies, interrupted sleep, mood swings, 
irritability and hypervigilance.  Objectively, the Veteran had a 
restricted affect, normal speech and a mildly impaired memory and 
concentration secondary to his age.  Speech was normal and the 
examiner found no evidence of perceptual impairment or a thought 
disorder.  There was appropriate thought content.  Judgment, 
impulse control and insight were all intact.  The examiner stated 
that the Veteran's symptoms would not preclude him from 
employment  A GAF score of 53 was provided.

A January 2010 mental health treatment note stated that the 
Veteran had impaired social and occupational function and that he 
experienced depression which was manifested as anxiety, 
irritability and anger and an inability to sleep.  A GAF score of 
41 was provided.

In his April 2010 VA-9 substantive appeal form, the Veteran 
stated that he believed he should be awarded a 100 percent 
disability evaluation due to frequent anxiety attacks, frequent 
periods of depression, sleeplessness and impaired judgment.  The 
Veteran added that he had difficulty maintaining and establishing 
social relationships.

Given the foregoing evidence, the Board finds that the Veteran's 
disability picture does not most nearly approximate the level of 
social and occupational impairment contemplated by the next-
higher 50 percent evaluation.  Indeed, the record does not 
demonstrate circumstantial, circumlocutory or stereotyped speech, 
panic attacks more than once a week, difficulty in understanding 
complex commands impairment of memory due to PTSD, impaired 
judgment or impaired abstract thinking.  Rather, the Veteran has 
been consistently described as having good judgment and 
appropriate thought content and insight.  Further, while there is 
little discussion in the record as to his social interaction with 
people outside of his family, the record clearly shows that the 
Veteran has maintained a good relationship with his children and 
his wife of over fifty years.  The Veteran has claimed, and his 
VA examiner confirmed, that he has impaired memory function.  In 
this case, however, it is significant that, while the Veteran 
seemingly attributes this to his PTSD, the VA examiner has 
attributed such memory loss to the Veteran's age.  The Board 
finds that the medical opinion of the VA examiner far outweighs 
the Veteran's lay opinion regarding the etiology of his memory 
loss.  

Further, the Board is cognizant of the Veteran's wide range 
between the Veteran's GAF scores of 53 from his July 2009 VA 
examiner and 41 in a January 2010 mental health treatment note.  
As stated above, GAF scores between 41 and 50 reflect serious 
symptoms and scores between 51 and 60 reflect moderate symptoms.  
In this case, the Board affords the GAF score of 53 more weight 
than the January 2010 score as the GAF score of 53.  The 
Veteran's January 2010 treating psychiatrist did not explain why 
such a low GAF score was provided.  In fact, the record shows no 
evidence symptomology which approximates that described in the 
Diagnostic and Statistical Manual for such a GAF score.  For 
example, at no time during the rating period on appeal does the 
record show suicidal ideation or severe obsessional rituals.  The 
Veteran does show some impairment in social and occupational 
functioning, but the record has not shown that he has no friends 
and the VA examiner opined that the Veteran's PTSD would not 
prevent him from maintaining employment.  Because the lower GAF 
score is not consistent with the objective findings, the score is 
not probative as to the Veteran's actual disability picture here.  
While some social and occupational impairment is conceded, the 
extent of such impairment is properly reflected by the 30 percent 
evaluation already in effect throughout the appeal period in 
question. 

In short, the Board finds that the Veteran' symptomatology 
throughout the appeal period includes: anxiety, depression, 
irritability, impaired sleep, impaired social and occupational 
functioning, flashbacks, intrusive thoughts, increased startle 
response, hypervigilance and a restricted affect.  He has been 
shown to have effective and meaningful relationships with his 
family and an examiner found that the Veteran's PTSD did not 
preclude him from being employed.  No other evidence shows that 
the PTSD has resulted in occupational impairment beyond that 
already contemplated by the rating presently in effect.  Overall, 
then, the disability picture most closely approximates a 30 
percent rating under Diagnostic Code 9411.  Accordingly, the 
Board finds that an evaluation in excess of 30 percent for 
service-connected PTSD must be denied on the evidence of record.  
See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has also considered whether the Veteran's PTSD 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for consideration 
of additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


